TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00002-CV


                                Michelle Vorwerk, Appellant

                                              v.

                       Texas Department of Criminal Justice, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-007372, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michelle Vorwerk has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           Chari L. Kelly, Justice

Before Justices Goodwin, Triana, Kelly

Dismissed on Appellant’s Motion

Filed: March 5, 2021